 Case 1:21-cv-01240-WFK-LB Document 1 Filed 03/08/21 Page 1 of 5 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 ROMELLO DARWIN,
                                                   Case No.
                         Plaintiff,

 v.
                                                              NOTICE OF REMOVAL
 MUNICIPAL CREDIT UNION and MARK
 RICCA,

                         Defendants.

TO:    UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK:

       Pursuant to 28 U.S.C. § 1441 et seq., Defendants Municipal Credit Union and Mark

Ricca hereby remove the state court action, Romello Darwin v. Municipal Credit Union and

Mark Ricca, Index Number 703045/2021, Supreme Court of the State of New York, County of

Queens, to the United States District Court for the Eastern District of New York. Removal is

warranted under 28 U.S.C. § 1441(a) because Plaintiff’s Summons with Notice asserts claims

arising under federal law over which this Court has original jurisdiction pursuant to 20 U.S.C. §

1331. Additionally, any related state and common law claims arising from the same case or

controversy as Plaintiff’s federal law claim(s) are subject to this Court’s supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

       In support of this notice and grounds for removal, Defendants states as follows:

       1.      On February 9, 2021, Plaintiff Romello Darwin (“Plaintiff”), pro se, initiated this

lawsuit by filing a Summons with Notice together with an Affidavit of Final Notice of Default in

the Supreme Court of the State of New York, County of Queens (“State Court Action”). A copy

of the Summons with Notice together with the Affidavit of Final Notice of Default is attached

hereto as Exhibit A.
 Case 1:21-cv-01240-WFK-LB Document 1 Filed 03/08/21 Page 2 of 5 PageID #: 2




       2.      The Summons with Notice alleges that Defendant “committed several federal

violations against [Plaintiff], a Private law abiding Federally Protected Consumer.” The

Affidavit of Final Notice of Default references violations of the Fair Debt Collection Practices

Act (“FDCPA”) 15 U.S.C. §§ 1692c-g and §1692j. See Exhibit A.

       3.      On February 16, 2021, Plaintiff filed a Violation Warning of the Denial of Rights

Under Color of Law in the State Court Action. A copy of the Violation Warning of the Denial of

Rights Under Color of Law is attached hereto as Exhibit B.

       4.      On February 17, 2021, Plaintiff filed a Supplemental Summons with Notice, again

alleging that “Defendant has committed several federal violations against [him], a Private law

abiding Federally Protected Consumer.” A copy of the Supplemental Summons with Notice is

attached hereto as Exhibit C.

       5.      Also on February 17, 2021, Plaintiff filed a Common Law Copyright Notice

together with a Limited Power of Attorney appointing himself with power of attorney over

“Darwin Romello d/b/a ROMELLO DARWIN.” A copy of the Common Law Copyright Notice

together with the Limited Power of Attorney is attached hereto as Exhibit D.

       6.      On February 23, 2021, Plaintiff filed an Affidavit of Service that fails to identify

the specific papers that were served and merely indicates that he delivered something to the

United States Postal Service.

       7.      The aforementioned papers constitute all of the process, pleadings, and orders

served on Defendants prior to the removal of this action.

       8.      No Complaint has been filed in the State Court Action or served upon Defendants.




                                                 2
        Case 1:21-cv-01240-WFK-LB Document 1 Filed 03/08/21 Page 3 of 5 PageID #: 3




  I.       Jurisdictional Basis for Removal – Federal Question

               9.         Under the Federal Rules of Civil Procedure, 28 U.S.C. § 1331, this Court has

       original jurisdiction over all claims arising under the laws of the United States.

               10.        Here, Plaintiff’s allegations of “federal violations” in the Summons with Notice,

       presumably referring to the FDCPA, constitute claims being brought under the laws of the

       United States.

               11.        Accordingly, this action presents claims arising under the laws of the United

       States, thereby conferring jurisdiction on this Court pursuant to 28 U.S.C. § 1331.


 II.       Supplemental Jurisdiction over Plaintiff’s Additional Claims – Same Case or
           Controversy

               12.        In addition to jurisdiction over any of Plaintiff’s claims under federal law, this

       Court has supplemental jurisdiction over any of Plaintiff’s related state and common law claims

       should Plaintiff plead any such claims in the Complaint. Specifically, 28 U.S.C. § 1367 confers

       jurisdiction to this Court over all claims which form part of the same case or controversy as the

       claim(s) over which the Court has original jurisdiction.

III.       Removal to this Court is Otherwise Proper

               13.        This notice is being filed within 30 days of service upon Defendants, and thus is

       timely under 28 U.S.C. § 1446(b).

               14.        The United States District Court for the Eastern District of New York embraces

       the county in which the state court action is now pending, and thus this Court is the proper venue

       for this action.

                15.       In accordance with 28 U.S.C. § 1446(d), Defendants are filing written notice of

        this removal with the Clerk of the Supreme Court of the State of New York, County of Queens,




                                                            3
 Case 1:21-cv-01240-WFK-LB Document 1 Filed 03/08/21 Page 4 of 5 PageID #: 4




and a Notice of Filing of Notice of Removal, together with this Notice of Removal, are being

served upon Plaintiff.

        16.   If any questions arise as to the propriety of the removal of this action, Defendants

request the opportunity to brief any disputed issues and to present oral argument in support of

the position that this case is properly removable.

        17.   Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Defendants’ rights to assert any defense or affirmative matter including,

without limitation, the defenses of: 1) lack of jurisdiction over the person, 2) improper venue, 3)

insufficiency of process, 4) insufficiency of service of process, 5) improper joinder of claims

and/or parties, 6) failure to state a claim, or 7) any other procedural or substantive defense

available under state or federal law.


       WHEREFORE, Defendants respectfully remove this action from the Supreme Court of

the State of New York, County of Queens, to this Court, pursuant to 28 U.S.C. § 1441.


Dated: March 8, 2021
                                             GORDON REES SCULLY MANSUKHANI, LLP
                                             Attorneys for Defendants
                                             Municipal Credit Union and Mark Ricca

                                         By: s/ Peter G. Siachos
                                             Peter G. Siachos, Esq.
                                             One Battery Park, 28th Floor
                                             New York, New York
                                             Telephone: (212) 269-5500
                                             Facsimile: (212) 269-5505
                                             Email: psiachos@grsm.com




                                                 4
 Case 1:21-cv-01240-WFK-LB Document 1 Filed 03/08/21 Page 5 of 5 PageID #: 5




                              CERTIFICATE OF SERVICE

       This is to certify that the foregoing Notice of Removal with exhibits together with the
Notice to State Court of Filing Notice of Removal were sent via United States regular mail to:

                                      Romello Darwin
                                      P.O. Box 921231
                                     Arverne, NY 11692

                                                  s/ Peter G. Siachos
                                                  Peter G. Siachos, Esq.




                                              5
